Case 1:20-cv-11501-RGS Document 48-6 Filed 05/04/21 Page 1 of 11




                      EXHIBIT 6
       Case 1:20-cv-11501-RGS Document 48-6 Filed 05/04/21 Page 2 of 11




                                         EXHIBIT 6

       The following still images were taken from the video submitted as Exhibit 5. Each still

image has a caption containing the time stamp where in the video the image appears. Counsel for

Plaintiff added the orange arrows to the images below.




                                               1
      Case 1:20-cv-11501-RGS Document 48-6 Filed 05/04/21 Page 3 of 11




                                      IMAGE 1




Timestamp: T14:31:51Z. Video progress bar: 07:55.


                                      IMAGE 2




Video progress bar: 08:00.




                                          2
     Case 1:20-cv-11501-RGS Document 48-6 Filed 05/04/21 Page 4 of 11




                                      IMAGE 3




Timestamp: T14:32:10Z. Video progress bar: 08:15.


                                      IMAGE 4




Timestamp: T14:32:11Z. Video progress bar: 08:16.




                                          3
     Case 1:20-cv-11501-RGS Document 48-6 Filed 05/04/21 Page 5 of 11




                                      IMAGE 5




Timestamp: T14:32:17Z. Video progress bar: 08:21.


                                      IMAGE 6




Timestamp: T14:32:18Z. Video progress bar: 08:23.


                                          4
     Case 1:20-cv-11501-RGS Document 48-6 Filed 05/04/21 Page 6 of 11




                                      IMAGE 7




Timestamp: T14:32:19Z. Video progress bar: 08:24.


                                      IMAGE 8




Timestamp: T14:32:24Z. Video progress bar: 08:29.



                                          5
     Case 1:20-cv-11501-RGS Document 48-6 Filed 05/04/21 Page 7 of 11




                                  IMAGES 9 and 10




Zoomed-in versions of still image above.
Timestamp: T14:32:24Z. Video progress bar: 08:29.




                                          6
     Case 1:20-cv-11501-RGS Document 48-6 Filed 05/04/21 Page 8 of 11




                                     IMAGE 11




Timestamp: T14:32:26Z. Video progress bar: 08:31.


                                     IMAGE 12




Timestamp: T14:32:26Z. Video progress bar: 08:31.




                                          7
     Case 1:20-cv-11501-RGS Document 48-6 Filed 05/04/21 Page 9 of 11




                                     IMAGE 13




Timestamp: T14:32:27Z. Video progress bar: 08:32.




                                          8
     Case 1:20-cv-11501-RGS Document 48-6 Filed 05/04/21 Page 10 of 11




                                     IMAGE 14




Zoomed-in version of still image above.
Timestamp: T14:32:27Z. Video progress bar: 08:32.




                                          9
     Case 1:20-cv-11501-RGS Document 48-6 Filed 05/04/21 Page 11 of 11




                                     IMAGE 15




Timestamp: T14:32:33Z. Video progress bar: 08:37.


                                     IMAGE 16




Timestamp: T14:33:50Z. Video progress bar: 09:55.




                                         10
